Per Curiam.
This is an appeal from an order granting a writ of mandamus directing defendants as members of the North Dakota Board of Dental Examiners to issue to the petitioner N. B. Livingston, a license to practise dentistry in the state of North Dakota. The return of answer alleges that the laws of Arkansas, where the petitioner formerly practised his profession, did not maintain a standard equal to that required in this state, and that therefore the petitioner was not entitled to be admitted to practise under the provisions of § .2, of chapter 19, of the Laws of 1915. The case comes to this court upon the judgment roll alone. No statement of the case has been settled. Hence, it must be assumed that the facts as found by the trial court were established by the evidence. The trial court found that the standard established by the laws of Arkansas was equal to that established by this state. Ordinarily the laws of a sister state must be pleaded and proved as facts. 5 Ene. Ev. 808. But in this state the judge, upon being called upon to do so, may take judicial notice “of the laws of a sister state when the printed and authenticated volumes are presented to the court for examination.” Comp. Laws 1913, § 7938, subd. 63. In the case at bar the findings of fact of the trial court sustained the conclusions drawn. And in the absence of the evidence, we are in no position to review the correctness of the findings or determine whether they are in fact sustained by the evidence. The judgment of the District Court must therefore be affirmed. It is so ordered.
Grace, J. I concur in the result.